State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 17, 2016                   107793
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JOSE H. CADET,
                    Appellant.
________________________________


Calendar Date:   October 18, 2016

Before:   Peters, P.J., Garry, Devine, Clark and Aarons, JJ.

                             __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                             __________


Clark, J.

      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered June 5, 2015, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      Defendant pleaded guilty to criminal possession of a
controlled substance in the third degree and waived his right to
appeal. County Court denied defendant's subsequent motion to
withdraw his guilty plea and sentenced him, in accordance with
the terms of the plea agreement, to a prison term of two years
followed by two years of postrelease supervision. Defendant
appeals.
                              -2-                107793

      We are unpersuaded by defendant's contention that County
Court abused its discretion in summarily denying his motion to
withdraw his plea. It is within the trial court's discretion to
determine the nature and extent of the fact-finding procedures
necessary to decide a motion to withdraw a guilty plea and a
limited interrogation by the court will often be sufficient
(see People v Fiumefreddo, 82 NY2d 536, 544 [1993]; People v
Tinsley, 35 NY2d 926, 927 [1974]; People v Riddick, 136 AD3d
1124, 1124 [2016], lv denied 27 NY3d 1154 [2016]). "An
evidentiary hearing will be required only where the record
presents a genuine question of fact as to the plea's
voluntariness" (People v Decker, 139 AD3d 1113, 1116 [2016]
[internal quotation marks and citations omitted], lv denied 28
NY3d 928 [2016]; see People v Brown, 14 NY3d 113, 116 [2010]).

      Here, defendant moved to withdraw his plea on the basis
that he continued to be harassed and threatened by a codefendant,
that he was innocent and that his guilty plea would result in his
deportation. A review of the plea colloquy reflects that County
Court explained, and defendant acknowledged that he understood,
the deportation consequences of the guilty plea (see People v
Rebelo, 137 AD3d 1315, 1317 [2016], lv denied 28 NY3d 936
[2016]). Additionally, the continued threats and harassment by a
codefendant do not undermine the voluntariness of the plea.
Finally, defendant's sworn admissions during the plea allocution
contradict his conclusory and unsupported claim of innocence (see
People v Crispell, 136 AD3d 1121, 1122 [2016], lv denied 27 NY3d
1149 [2016]; People v Barton, 126 AD3d 1238, 1239 [2015], lv
denied 26 NY3d 1142 [2016]).

      Next, we agree with defendant that the waiver of the right
to appeal is invalid because he was not advised that his right to
appeal was separate and distinct from the rights that he
automatically forfeited by pleading guilty (see People v Lopez, 6
NY3d 248, 256 [2006]; People v Beverly, 137 AD3d 1421, 1422
[2016], lv denied 27 NY3d 1128 [2016]). As such, his challenge
to the sentence as harsh and excessive is not precluded.
Nevertheless, we find no basis to disturb the sentence imposed.
We note that the agreed-upon sentence was significantly less than
the maximum statutorily permitted sentence (see Penal Law § 70.70
[2] [a] [i]). Furthermore, our review of the record reveals no
                              -3-                  107793

extraordinary circumstances or abuse of discretion to warrant a
reduction of the sentence in the interest of justice (see People
v White, 122 AD3d 1005, 1006 [2014]).

     Peters, P.J., Garry, Devine and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court